Citation Nr: 1339373	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for tinnitus.

2.  Entitlement to an effective date before October 4, 2006, for the 10 percent rating for tinnitus. 

3.  Entitlement to an initial compensable rating for a bilateral hearing loss disability. 


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1965 to July 1967.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2008 and in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

Other Preliminary Matters

In a rating decision in October 2009, the RO, in pertinent part, granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating, effective from the date service connection was granted, that is, December 6, 2007.  The Board reasonably construes the Veteran's statement in February 2010 as notice of disagreement to the assigned noncompensable rating.  As the RO has not issued a statement of the case, addressing the claim, the claim is REMANDED to the RO via the Appeals Management Center in Washington, DC. 
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

In a rating decision in April 2011, the RO assigned a noncompensable rating for residuals of a shell fragment wound of the right arm.  In May 2011, the Veteran filed a notice of disagreement.  In November 2012, the RO furnished the Veteran a statement of the case.  There is no record that the Veteran perfected an appeal of the claim by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that the claim is on appeal, the requirement that there be a substantive appeal is not waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45   (2009) (VA waives objection to timeliness of a substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  


As the claim for increase for residuals of a shell fragment wound of the right arm has not been perfected for appeal, the Board does not have appellate jurisdiction to review the claim. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 


FINDINGS OF FACT

1.  Tinnitus is rated 10 percent, which is the maximum schedular rating under Diagnostic Code 6260.

2.  There was no pending claim for increase for tinnitus before October 4, 2006. 


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).

2.  The criteria for an effective date earlier than October 4, 2006, for the 10 percent rating for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.114(a) (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in March 2008. The Veteran was notified of the evidence needed to substantiate a claim for increase, namely, evidence that a disability had increased in severity and the effect that worsening has on employment. Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records. The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim. 


As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183   (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370   (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service records, VA records, and private medical records. 

On the claim for increase for tinnitus, the Veteran was afforded VA examinations in July 2008 and in September 2009.  As the reports contain the Veteran's medical history and findings to describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, the examinations are adequate to decide the claim. 

On the claim for increase for tinnitus, the Veteran was afforded VA examinations in July 2008 and in September 2009.  As the reports contain the Veteran's medical history and findings to describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, the examinations are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).






On the claim for an effective date before October 4, 2006, for the 10 percent rating for tinnitus, a VA medical examination or medical opinion is not needed to decide the claim and as the material issue of fact to establish an earlier effective date pertain to whether or not there was a pending claim, which is not a medical question. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from a disease and injury incurred or aggravated during military service and the effect in a civil occupation.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Rating Tinnitus 

Tinnitus is currently rated 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6260, which is the maximum schedular rating for recurrent tinnitus.  And there is no other potentially applicable Diagnostic Code. 

On VA examinations in July 2008 and September 2009, the pertinent finding was constant tinnitus in the left ear.  






Diagnostic Code 6260 was revised effective June 13, 2003, in part, to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear. 

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. June 19, 2006), the Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 that only a single 10 percent rating for tinnitus is assignable, whether or not the tinnitus is perceived unilaterally or bilaterally. 

In light of the foregoing, the Board concludes that the rating of 10 percent for tinnitus is the maximum rating assignable under Diagnostic Code 6260, whether or not tinnitus is perceived in each ear.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 






If the criteria reasonably describe a disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria under Diagnostic Code 6260 encompasses the Veteran's symptoms of constant tinnitus in the left ear.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  Therefore, referral for extraschedular consideration for the service-connected tinnitus is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability 

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

Earlier Effective Date Claim

In an unappealed rating decision in October 1967, the RO granted service connection for left otitis media with tinnitus and assigned a noncompensable or zero percent rating.

The Veteran's current claim for increase was received by VA on October 4, 2007.  In a rating decision in October 2008, the RO assigned a separate 10 percent rating for tinnitus under Diagnostic Code 6260, effective October 4, 2006, one year prior to the date of receipt of the claim. 




In 1976, VA amended Diagnostic Code 6260 to provide a 10 percent rating for persistent tinnitus due to acoustic trauma, the maximum schedular rating.  41 Fed. Reg. 11,291, 11,298 (Mar. 10, 1976) (altering rating code to provide a 10 percent disability for tinnitus that is the result of acoustic trauma).  Prior to the change, the maximum rating for tinnitus was zero percent.

Where compensation is increased pursuant to a liberalizing law, the effective date for increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law.  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a).  

While the liberalizing law for tinnitus applies, as the Veteran's current claim for increase was received on October 4, 2007, more than one year after the change in the law in 1976, there is no factual or legal basis for a retroactive award for the 10 percent rating before October 4, 2006, under 38 C.F.R. § 3.114 (benefits may be authorized for a period of one year prior to the date of receipt of such request). 

The Veteran asserts that he is entitled to a retroactive award because he attempted to submit a claim for increase in 1988.  

The records show that in July 1988 the Veteran submitted a claim for nonservice-connected pension.  In support of his claim, the Veteran identified VA records from September 1987 to June 1988.  In July 1988, the RO denied the claim because the Veteran's annual, countable income exceeded the income limit for pension.  In August 1988, a Congressman inquired about the Veteran's claim of service connection for a spinal disability and for a total disability due to the spinal problem, which the RO responded to.  Although the Veteran initiated an appeal, he did not perfect the appeal by filing a substantive appeal after the issuance of the statement of the case.  The claim and correspondence contained no reference to tinnitus.  



There was no further correspondence from the Veteran until he filed the current claim for increase in October 2007. 

In the absence of an allegation of clear and unmistakable error in the initial rating decision by the RO in October 1967, assigning a noncompensable rating for left otitis media with tinnitus, the Board must next determine whether there was a pending claim for tinnitus, that is, a claim that was not finally adjudicated, before the current claim for increase was received by VA in October 2007.

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A finally adjudicated claim is an application, formal or informal, which has been allowed or disallowed by the RO, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review by the Board.  38 C.F.R. § 3.160(d).  A formal claim is a specific claim in the form prescribed by VA.  38 C.F.R. § 3.151(a).  An informal claim is any communication or action indicating intent to apply for VA benefits.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The Board must look to all communications from the Veteran which may be interpreted as a pending claim, but the record clearly shows there was no correspondence or action of any kind by the Veteran after 1988 and before October 2007.  As there was no unadjudicated claim for increase for tinnitus before October 2007, there is no basis for a retroactive award for tinnitus before October 4, 2006, as pending claim under 38 C.F.R. § 3.160. 

The Veteran asserts that in 1988 he tried to talk to a VA representative about tinnitus, which he equates to a claim for increase, while he was hospitalized for an unrelated surgery, but the representative would not talk to him so he wrote to his Congressman.  




As the exchange described by the Veteran was not in writing and as the contemporaneous Congressional interest did not refer to a claim for increase for tinnitus, the exchange and correspondence do not constitute an informal claim. 

As for the claim for pension filed in 1988, while a claim for pension may also be considered a claim for compensation, a claim for compensation is not the same as a claim for increase, and there was no pending claim for increase as a result of the claim for pension.  38 C.F.R. §§ 3.151, 3.157(b). 

For the reasons articulated, the preponderance of the evidence is against the claim, for an earlier effective date for the 10 percent rating for tinnitus and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 10 percent for tinnitus is denied. 

An effective date prior to October 4, 2006, for the 10 percent rating for tinnitus is denied.

REMAND

In a rating decision in October 2009, the RO granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating, effective from the date of service connection.  The Board reasonably construes the Veteran's statement in February 2010 as notice of disagreement to the assigned noncompensable rating.  

As the RO has not issued a statement of the case, addressing the claim, the claim is remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). 



Furnish the Veteran a statement of the case on the initial noncompensable rating for a bilateral hearing loss disability.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


